Order entered January 7, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00351-CV

           TARRANT COUNTY COLLEGE DISTRICT, Appellant

                                        V.

                           AMANDA SIMS, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-18217

                                     ORDER

      Before the Court is amicus Human Rights Campaign’s January 6, 2021

Motion for Leave to Participate in Oral Argument. Appellee has agreed to cede a

portion of her time to amicus. Appellant opposes this request.

      Appellant’s response, if any, shall be filed on or before 2 P.M. on

JANUARY 8, 2021.

                                             /s/   DAVID J. SCHENCK
                                                   PRESIDING JUSTICE